Citation Nr: 0013393	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-21 111	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability.

(The issue of whether a September 4, 1998 Board decision 
denying entitlement to an evaluation in excess of 50 percent 
for PTSD contains clear and unmistakable error is addressed 
in a separate decision.)


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel

INTRODUCTION

The veteran served on active duty from August 1967 to June 
1970.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO).

The Board notes that, in a written statement received at the 
RO in June 1999, the veteran's representative, on the 
veteran's behalf, is raising a claim of entitlement to an 
increased evaluation for PTSD.  This matter is referred to 
the RO for appropriate action.


REMAND

The RO has not certified for appeal the issue of entitlement 
to a total disability evaluation based on individual 
unemployability (TDIU).  However, it is clear from the record 
that the veteran has perfected an appeal of the RO's February 
1999 denial of this issue.  

In a written statement received at the RO in June 1999, the 
veteran's representative, on the veteran's behalf, indicated 
that the veteran was filing a notice of disagreement with the 
RO's February 1999 rating decision denying TDIU.  In response 
to this submission, the RO issued a statement of the case 
(SOC) in June 1999.  Later that month, the veteran's 
representative submitted a VA Form 9 (Appeal to Board of 
Veterans' Appeals) and a letter from a private clinical 
psychologist in support of the veteran's TDIU claim.  The RO 
failed to consider this evidence and did not issue a 
supplemental statement of the case before transferring the 
claims file to the Board for appellate review.  As statutory 
and regulatory provisions mandate that such action be taken, 
a Remand is necessary to ensure due process of law.  See 38 
U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 19.31 (1999). 



This claim is REMANDED for the following action:

The RO should readjudicate the issue of 
entitlement to TDIU based on all of the 
evidence of record, including the 
documents received on June 28, 1999.  If 
the RO denies the benefit sought on 
appeal, it should provide the veteran and 
his representative a supplemental 
statement of the case and afford them an 
opportunity to respond thereto before the 
record is returned to the Board for 
further adjudication.

The purpose of this REMAND is to afford the veteran due 
process of law.  No inference should be drawn regarding the 
ultimate disposition of this claim.  The veteran is free to 
submit any evidence he wishes to have considered in 
connection with his claim; however, he is not required to act 
unless he is otherwise notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




